The rule that dower will not be admeasured upon dower will only be applied when dower is actually assigned. Testator’s first wife never became seized of any portion of the real property described in the submission, and the admeasurement of plaintiff’s dower upon the whole of the property in question does not constitute a violation of the rule. Judgment that plaintiff is entitled to have a gross sum paid to her, ascertained by computing the interest for one year at five per cent upon one-third of $23,000, and multiplying the result by the number of years purchase which an annuity of $1 is worth at her age,.is directed to be entered accordingly, without costs. Mills, Rich, Blackmar, Kelly and Jaycox, JJ., concurred.